Exhibit 10.2

ASPEN INSURANCE HOLDINGS LIMITED

NON-EMPLOYEE DIRECTOR

RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AWARD AGREEMENT (the ‘‘Agreement’’), is made effective as of the         
day of                              20     (hereinafter called the ‘‘Date of
Grant’’), between Aspen Insurance Holdings Limited, a Bermuda corporation
(hereinafter called the ‘‘Company’’), and                                     
(hereinafter called the ‘‘Participant’’):

RECITALS:

WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2006 Stock
Incentive Plan for Non-Employee Directors, As Amended Effective March 21, 2007
(the ‘‘Plan’’); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the restricted share units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

[spacer.gif] [spacer.gif] 1  Grant of Restricted Share Units. Pursuant to the
provisions of the Plan, the Committee hereby awards to the Participant, on the
date hereof, subject to the terms and conditions of the Plan and subject further
to the terms and conditions herein set forth, [                  ] restricted
share units (the ‘‘Restricted Share Units’’).

[spacer.gif] [spacer.gif] 2  Vesting.

[spacer.gif] [spacer.gif] 2.1  Subject to the Participant’s continued Service,
one-twelfth (1/12) of the Restricted Share Units shall vest on each one month
anniversary of the date of grant, with 100% of the Restricted Share Units
becoming vested on the first anniversary of the Date of Grant and shall be
settled as provided in Section 4.

[spacer.gif] [spacer.gif] 2.2  If the Participant’s Service is terminated by the
Company or an Affiliate for any reason, other than for Cause, or by the
Participant for any reason, all unvested Restricted Share Units shall be
forfeited on the date of such termination of service and all vested Restricted
Share Units shall be settled as provided in Section 4.

[spacer.gif] [spacer.gif] 2.3  If the Participant’s Service is terminated by the
Company or an Affiliate for Cause, all Restricted Share Units, whether vested or
unvested, shall be forfeited on the date of such termination of service.

[spacer.gif] [spacer.gif] 2.4  For purposes of this Agreement, ‘‘Cause’’ shall
mean the (i) Participant’s engagement in misconduct which is materially
injurious to the Company or any of its Affiliates or (ii) Participant’s
continued failure to substantially perform his or her duties as a director to
the Company or any of its Affiliates. The determination of the existence of
Cause shall be made by the Committee in its sole discretion.

[spacer.gif] [spacer.gif] 3  Dividend Equivalents. If a cash dividend is
declared on the Shares, the Participant shall be credited with a dividend
equivalent in an amount equal to the number of Restricted Share Units held by
the Participant as of the dividend record date, multiplied by the amount of the
cash dividend per Share. Dividend equivalents are subject to the same vesting
schedule as the Restricted Stock Units as provided in Section 2 hereof, shall be
denominated in cash and shall be paid in cash if and when the underlying
Restricted Share Units are paid. Dividend equivalents denominated in cash shall
not accrue interest during the period of restriction.

[spacer.gif] [spacer.gif] 4  Payment.

[spacer.gif] [spacer.gif] 4.1  The Company shall deliver to the Participant one
Share for each vested Restricted Stock Unit, less any Shares withheld in
accordance with the provisions of Section 8, as soon as practicable following
the earlier of (i) the first anniversary of the Date of Grant, or (ii) the
termination of the Participant’s Service for any reason, other than for Cause.

1


--------------------------------------------------------------------------------


[html_31094logo.jpg]

[spacer.gif] [spacer.gif] 4.2  The Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
the Participant, any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves.

[spacer.gif] [spacer.gif] 5  No Right to Continued Service. The granting of the
Restricted Share Units evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Service of the
Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the Service of such Participant.

[spacer.gif] [spacer.gif] 6  Legend on Certificates. The certificates
representing the Shares paid in settlement of the Restricted Share Units shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the U.S. Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

[spacer.gif] [spacer.gif] 7  Transferability.

[spacer.gif] [spacer.gif] 7.1  The Restricted Share Units may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance; provided, further, that, upon written request by the Participant,
the Committee may, subject to such rules as the Committee may adopt, permit the
Restricted Share Units to be transferred or assigned by the Participant to (i)
the Participant’s spouse, children or grandchildren (including adopted and
stepchildren and grandchildren) (collectively, the ‘‘Immediate Family’’); (ii) a
trust primarily for the benefit of the Participant and/or members of his or her
Immediate Family (a ‘‘Family Trust’’); (iii) a partnership or limited liability
company or other entity whose only partners or other equity owners are a Family
Trust, the Participant and/or his or her Immediate Family members; or (iv) such
Participant’s employer in the event the Participant is a non-employee director
who is required to transfer any compensation received as non-employee director
to his or her employer (each transferee described in clauses (i), (ii), (iii)
and (iv) above is hereinafter referred to as a ‘‘Permitted Transferee’’). The
request by the Participant shall describe the terms and conditions of the
proposed transfer and the Committee shall notify the Participant in writing if
such a transfer will be permitted.

[spacer.gif] [spacer.gif] 7.2  Following a permitted transfer described in
Section 77.1 above, all terms of the Restricted Share Units shall apply to the
Permitted Transferee and any reference in the Plan and in the Agreement to a
Participant shall be deemed to refer to the Permitted Transferee, except that
(i) Permitted Transferees shall not be entitled to transfer the Restricted Share
Units, other than by will or the laws of descent and distribution, (ii) the
Committee or the Company shall not be required to provide any notice to a
Permitted Transferee, whether or not such notice is or would otherwise have been
required to be given to the Participant under the Plan or otherwise; provided
that, if such notice is not provided to the Permitted Transferee, such notices
are delivered by the Company to the Participant, and (iii) the consequences of
termination of the Participant’s Service under the terms of the Plan and the
Agreement shall continue to be applied with respect to the Participant,
following which the transferred Restricted Share Units shall vest and become
payable to the Permitted Transferee only to the extent specified in the Plan and
the Agreement. No permitted transfer of the Restricted Share Units to heirs,
legatees or the employer of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

2


--------------------------------------------------------------------------------


[html_31094logo.jpg]

[spacer.gif] [spacer.gif] 8  Withholding. If applicable to the Participant, the
Participant may be required to pay to the Company or any Affiliate and the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of the Restricted Share Units and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

[spacer.gif] [spacer.gif] 9  Securities Laws. Upon the acquisition of any Shares
pursuant to the payment of any Restricted Share Unit, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

[spacer.gif] [spacer.gif] 10  Notices. Any notice necessary under this Agreement
shall be addressed to the Company in care of its Secretary at the principal
executive office of the Company and to the Participant at the address appearing
in the personnel records of the Company for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.

[spacer.gif] [spacer.gif] 11  Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

[spacer.gif] [spacer.gif] 12  Restricted Share Units Subject to the Plan. By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Restricted Share Units
are subject to the Plan (including without limitation the arbitration
provision), and the terms and provisions of the Plan, as it may be amended from
time to time, are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

[spacer.gif] [spacer.gif] 13  Regulatory Compliance and Listing. The issuance or
delivery of any certificates representing Shares issuable pursuant to this
Agreement may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
the NASDAQ system, and any applicable requirements under any other law, rule or
regulation applicable to the issuance or delivery of such Shares, and the
Company shall not be obligated to deliver any such Shares to the Participant if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ system, or the Participant shall not yet have complied
fully with the provisions of Section 8 hereof.

[spacer.gif] [spacer.gif] 14  Signature in Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

[spacer.gif] ASPEN INSURANCE HOLDINGS LIMITED

[spacer.gif]
By:                                                                                

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:

                                                                                

Participant

3


--------------------------------------------------------------------------------
